Citation Nr: 1525381	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  07-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain syndrome of the right knee, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for retropatellar pain syndrome of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2002 to November 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2009, a travel board hearing was held before the undersigned in San Antonio, Texas.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in October 2009 so that the Veteran could be afforded a VA examination.  The examination was accomplished in May 2010 and, in a February 2011 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a September 2012 memorandum decision of the Court.  The Court indicated that the most recent VA examination that had been conducted was inadequate for rating purposes in that it failed to reflect an evaluation of the Veteran's pain during flare-ups.  The Court then remanded the case to the Board.  

Following the Court remand, the case was remanded so that an additional examination could be conducted.  The examination was accomplished in January 2014 and, in a May 2014 decision the Board again denied the issues on appeal.  The Veteran again appealed to the Court and the Board's January 2014 decision was vacated pursuant to a March 2015 order following Joint Motion for Remand (JMR).  After pointing out the Board's instructions in the August 2013 remand requiring that "[i]f possible, the examination should be arranged to coincide with one of the frequent episodes of flare-ups that [Appellant] has testified to."  The JMR noted the Board did not mention whether the January 2014 VA examination occurred during a flare-up or why it was not possible for it to have it conducted during a flare-up.  This was found to be inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the Veteran has stated that he suffers flare-ups of his chronic knee disability.  In August 2013, the Board ordered that an examination be conducted during a period of flare-up if possible.  When examined by VA in January 2014, he was not undergoing a period of flare-up and stated during the examination that he had flare-ups of increased knee pain with climbing ladders when he worked construction, but that he now worked a different job as a roughneck.  As stated in the examination report, the Veteran's knee disability did not "impact his ability to work and pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time."  Nevertheless, the JMR found that this examination was inadequate in that it was not indicated why an examination during a flare-up could not be conducted.  As this examination was found inadequate, the Board finds that an additional examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a VA medical examination to determine the current severity of the retropatellar syndrome of each of his knees.  If possible, the 

examination should be arranged to coincide with one of the frequent episodes of flare-ups that the Veteran has testified to.  If it is deemed that it is not possible to conduct the examination during a period of flare-up, a detailed rationale should be provided.  The examiner must provide a thorough description of the Veteran's service-connected disorders and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

